Title: To Thomas Jefferson from James Madison, 27 August 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Aug. 27. 1801
I sent you yesterday by Docr. Bache a packet recd. by the mail of last week, that it might the less interfere with what you receive directly. I avail myself of another private opportunity to forward the communications recd. by the mail of yesterday, by which means the further advantage will be obtained, of gaining a week in those cases which require your sanction, and which need not go back thro’ my hands.
Among the communications you will find Thornton again on our hands, and with a case that seems to compel us to meet the question whether the British Treaty is to operate agst. French Ships with prizes, as well as those of other nations. It is more than probable that another privateer which has arrived in N. Carolina with a British prize, though called in the newspapers Spanish will be found to be French and will soon double the demand for a decision of that question. Will it be best to give in the first instance a particular & argumentative, or a more general & categorical answer to Mr Thornton. It may be a consideration in favor of the latter that we have no reason to suppose, that his Govt. enters into his construction of the Treaty of 1794.
Yours truly &c.
James Madison
I forgot to mention St. Petersburg as vacant for a Consul. If Coxe will go there, it would be more convenient than to give him Madeira, which may be eligible for other
